Exhibit 10.1

STOCKHOLDER AGREEMENT

THIS STOCKHOLDER AGREEMENT is dated as of June 22, 2017 (this “Agreement”), by
and between Repligen Corporation, a Delaware corporation (“Parent”), and Roy T.
Eddleman (the “Holder”). All capitalized terms not otherwise defined in this
Agreement shall have the meanings assigned thereto in the Merger Agreement (as
defined below).

WHEREAS, Parent, Top Hat, Inc., a California corporation and a wholly owned
subsidiary of Parent (“First Merger Sub”), Swing Time, LLC, a Delaware limited
liability company and a wholly owned subsidiary of Parent (“Second Merger Sub”),
Spectrum, Inc., a California corporation (the “Company”), and Roy T. Eddleman,
an individual, solely in his capacity as the representative of the Company
securityholders, entered into that certain Agreement and Plan of Merger and
Reorganization, dated June 22, 2017 (the “Merger Agreement”), pursuant to which
(i) First Merger Sub will merge with and into the Company, with the Company as
the surviving entity and a direct subsidiary of Parent, and (ii) thereafter as
part of the same overall transaction, the Company will merge with and into
Second Merger Sub, with Second Merger Sub as the surviving entity and a direct
subsidiary of Parent (together, the “Merger”);

WHEREAS, as partial consideration for the Merger, Parent intends to issue to the
Holder pursuant to the terms of the Merger Agreement, inclusive of any shares
held in escrow following the Closing, an aggregate number of shares (the
“Consideration Shares”) of Parent’s common stock, $0.01 par value per share (the
“Common Stock”), as determined in accordance with the terms of the Merger
Agreement; and

WHEREAS, entering into this Agreement is a condition to the Closing.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:

1. Nomination and Election of Director.

(a) Beginning on the date that is the fifteen (15) month anniversary of the
Closing Date and ending on the ninetieth (90th) calendar day thereafter (the
“Notice Date”), the Holder may, at his election, deliver written notice to the
Board of Directors of Parent (the “Board”) of his desire to be elected to the
Board as a director (the “Acceptance Notice”). Subject to Sections 1.1(c) and
1(e), as promptly as practicable following receipt of the Acceptance Notice, and
in any event within thirty (30) days of Parent’s receipt of the Acceptance
Notice, the Board and all applicable committees and subcommittees thereof shall
take all necessary actions to (i) increase the then current size of the Board by
one (1) member and (ii) appoint the Holder to the Board to fill the vacancy
thereby created (the “Board Action”).

(b) Subject to Sections 1.1(c) and 1(e), following the Board Action, the Board
and all applicable committees and subcommittees thereof shall take all action
necessary so that the Holder shall stand for election by Parent’s stockholders
(the “Stockholders”) at Parent’s next annual meeting of stockholders (the
“Annual Meeting”), or, if earlier, at the next special



--------------------------------------------------------------------------------

meeting of the Stockholders with respect to the election of directors following
the Board Action. Subject to Sections 1.1(c) and 1(e), Parent agrees to
(i) recommend and solicit proxies for the election of the Holder at such Annual
Meeting or special meeting of the Stockholders in the same manner as for
Parent’s other nominees, (ii) cause all Common Stock represented by proxies
granted to it (or any of its officers, directors or representatives) to be voted
in favor of each of Parent’s nominees (including the Holder), and
(iii) otherwise support the Holder for election in a manner no less rigorous and
favorable than the manner in which Parent supports its other nominees.

(c) Notwithstanding anything to the contrary in this Agreement, if the aggregate
beneficial ownership of the Holder decreases to less than 5% of Common Stock
prior to his appointment to the Board following delivery of the Acceptance
Notice or otherwise (the “Holder Sell-Off Event”), then Parent shall have no
obligations pursuant to Sections 1(a) and 1(b) above.

(d) As a condition to the appointment of the Holder to the Board in accordance
with this Section 1, the Holder shall provide any information that Parent
reasonably requires, including without limitation information required to be
disclosed in a proxy statement or other filing under applicable Law, stock
exchange rules or listing standards, information in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal obligations, and shall consent to appropriate
background checks. If, at any time (including without limitation, prior to his
appointment to the Board following delivery of the Acceptance Notice), the Board
learns of a Disqualifying Event, then the Board may, in its sole discretion,
(i) not take any of the actions required by Sections 1(a) and 1(b) above
following delivery of the Acceptance Notice (and Parent shall have no
obligations pursuant to Sections 1(a) and 1(b) above), or (ii) following his
appointment to the Board, request that the Holder resign from the Board and any
committees thereof (a “Resignation Request”). Immediately following delivery of
a Resignation Request to the Holder, the Holder shall take any and all actions
to resign from the Board and any committees thereof which shall be effective
immediately. “Disqualifying Event” means any of the following: (x) conduct by
the Holder that is or would reasonably be expected to be materially harmful to
the business, interests or reputation of Parent, it being understood that the
Holder’s commission of, being indicted or charged with, or making a plea of nolo
contendere to a felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud shall be deemed materially harmful to the business and
Parent; (y) the Holder’s material violation of any provision of any Parent
Policy (as defined below) or any agreement(s) between the Holder and Parent
(and/or any of its Affiliates); or (z) the existence of any action or proceeding
(whether in court or arbitration) between the Holder (or one of his Affiliates)
and a Parent Indemnified Party, other than an action relating to a claim for an
Indemnifiable Matter (other than any claim relating to fraud, Willful Breach or
a Related Party Transaction) commenced by a Parent Indemnified Party. In
connection with any annual meeting of the Stockholders (and any adjournments or
postponements thereof) or any special meeting of the Stockholders, the Holder
shall cause to be present for quorum purposes and vote or cause to be voted all
Common Stock beneficially owned the Holder or his Affiliates and which he or
such Affiliates are entitled to vote on the record date for such annual or
special meeting in favor of, (i) the election of directors nominated by the
Board and (ii) otherwise in accordance with the Board’s recommendation;
provided, however, that the Holder’s obligations under this Section 1(d) shall
terminate upon (x) the Holder’s failure to deliver an Acceptance Notice by the
end of the day on the Notice Date, or (y) the occurrence of a Holder Sell-Off
Event following the Holder’s appointment to the Board in accordance with
Section 1(a).

 

2



--------------------------------------------------------------------------------

(e) The Holder and Parent acknowledge that, except as otherwise provided herein,
the Holder, upon election to the Board, shall serve as a member of the Board and
shall be governed by the same protections and obligations regarding
confidentiality, conflicts of interest, related-party transactions, fiduciary
duties, codes of conduct, trading and disclosure policies, director resignation
policies, and corporate governance policies of Parent (each, a “Parent Policy”
and collectively, “Parent Policies”) as other directors, and shall be required
to preserve the confidentiality of, and not disclose to any Person, non-public
information of Parent or any of its Subsidiaries, including discussions or
matters considered in meetings of the Board or any committees or subcommittees
thereof, and shall have the same rights and benefits, including with respect to
insurance, indemnification, compensation and fees, as are applicable to all
non-employee directors of Parent. As a condition to the Holder’s election to the
Board, the Holder agrees to sign all documents required to be signed by members
of the Board, consistent with past practices, including without limitation
Parent’s Code of Business Conduct and Ethics and Statement of Parent Policy on
Insider Trading and Disclosure & Trading Procedure for Insiders. Parent
represents and warrants that all Parent Policies in effect as of the date hereof
are publicly available on Parent’s website or described in its proxy statement
filed with the Securities and Exchange Commission (“SEC”) on April 21, 2017, or
have otherwise been provided to the Holder.

(f) Notwithstanding anything to the contrary herein, if a majority of the
directors of the Board reasonably determine in good faith that access to
information or attendance at a meeting of the Board by the Holder could result
in a conflict of interest between the Holder and Parent with respect to the
subject matter of this Agreement or any of the transactions contemplated by the
Merger Agreement, Parent reserves the right to withhold any such information and
to exclude the Holder from any such meeting of the Board or portion thereof.

2. Standstill Provisions.

The Holder agrees that during the period commencing on the date of this
Agreement through the later of (x) the Notice Date, or (y) Holder’s removal,
resignation or failure to stand for reelection as a member of the Board (the
“Standstill Period”), unless specifically authorized in writing by the Board,
neither the Holder nor any of his controlled Affiliates will, directly or
indirectly, in any manner:

(a) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of the
Stockholders), in each case, with respect to securities of Parent;

(b) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock;

 

3



--------------------------------------------------------------------------------

(c) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than in accordance with this Agreement;

(d) acquire or seek to acquire any securities or rights or options to acquire
any securities of Parent, or any derivative securities or instruments, if such
acquisition would result in the Holder and his Affiliates having aggregate
beneficial ownership of more than 19.9% of the Common Stock outstanding, or
economic exposure to more than 19.9% of the Common Stock outstanding;

(e) seek, or encourage any Person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to Parent or seek, encourage or take any other action with respect to the
election or removal of any directors;

(f) unless otherwise authorized by the Board, affirmatively solicit any third
party, on an unsolicited basis, to make an offer or proposal (with or without
conditions) with respect to any merger, acquisition, recapitalization,
restructuring, disposition or other business combination involving Parent, or
encourage, initiate or support any third party in making such an offer or
proposal (not including the Merger);

(g) make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise) for consideration by the Stockholders;

(h) seek, alone or in concert with others, representation on the Board, except
as specifically permitted in this Agreement;

(i) knowingly advise, encourage, support or influence any Person with respect to
the voting or disposition of any securities of Parent at any Annual Meeting or
special meeting of the Stockholders, in each case, for the purpose of
facilitating, or that could reasonably be expected to lead to, any action by any
Person, which, if taken by the Holder, would constitute a breach of this
Section 2; or

(j) publicly disclose any intention, plan or arrangement inconsistent with any
provision of this Section 2.

3. Registration Statement for Parent Common Stock.

(a) Parent shall exercise commercially reasonable efforts to either amend a
current Registration Statement on Form S-3 (or other available form of
Registration Statement) or file a new Registration Statement on Form S-3 (or
other available form of Registration Statement) (in either case, the
“Registration Statement”) within forty-five (45) days after a request by the
Holder to provide for the resale of all or any of the Consideration Shares;
provided, however, that if a Holder Sell-Off Event has occurred, then Parent
shall have no obligation pursuant to this Section 3. Parent shall use its
commercially reasonable efforts to cause any such Registration Statement to
become effective as soon as practicable following the filing thereof.

 

4



--------------------------------------------------------------------------------

(b) The Holder shall furnish all information reasonably requested by Parent for
inclusion in the Registration Statement and any related prospectus. Parent shall
use its commercially reasonable efforts to have the Registration Statement
promptly declared effective by the SEC. Parent shall use commercially reasonable
efforts to keep the Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act, and available for sales of all of the
Consideration Shares at all times until the earlier of (i) the date as of which
the Parent determines that the Holder may sell all of the Consideration Shares
without restriction pursuant to the last sentence of Rule 144(b)(1)(i)
promulgated under the Securities Act (or successor thereto) or (ii) the date on
which the Holder shall have sold all the Consideration Shares (the “Registration
Period”). The Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; provided, however, that
Parent shall not be liable with respect to any information furnished to Parent
by or on behalf of the Holder or his representatives in writing specifically for
use in the preparation of such Registration Statement (including any amendments
or supplements thereto and prospectuses contained therein).

(c) Parent shall, as required by applicable securities regulations, from time to
time file with the SEC, pursuant to Rule 424 promulgated under the Securities
Act, the prospectus and prospectus supplements, if any, to be used in connection
with sale of the Consideration Shares under the Registration Statement.

(d) Parent shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any registration statement and the
prospectus used in connection with such registration statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep the Registration Statement effective at all times during
the Registration Period, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Consideration Shares
covered by the Registration Statement until such time as all of such
Consideration Shares shall have been disposed of in accordance with the intended
methods of disposition by the Holder as set forth in such registration
statement.

(e) Upon request by the Holder, Parent shall furnish to the Holder, (i) promptly
after the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of any Registration Statement, a copy
of the prospectus included in such registration statement and all amendments and
supplements thereto (or such other number of copies as the Holder may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as the Holder may reasonably request from time to time.

(f) In connection with a request by the Holder under Section 3(a), Parent shall
use commercially reasonable efforts to (i) register and qualify the
Consideration Shares covered by the Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Holder reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations

 

5



--------------------------------------------------------------------------------

and qualifications as may be necessary to maintain the effectiveness thereof
during the Registration Period, (iii) take such other actions as may be
necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period, and (iv) take all other actions reasonably
necessary or advisable to qualify the Consideration Shares for sale in such
jurisdictions; provided, that Parent shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(a), or (y) subject itself to general taxation in any such
jurisdiction. Parent shall promptly notify the Holder of the receipt by Parent
of any notification with respect to the suspension of the registration or
qualification of any of the Consideration Shares for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.

(g) Parent shall use its commercially reasonable efforts to prevent the issuance
of any stop order or other suspension of effectiveness of any registration
statement, or the suspension of the qualification of any Consideration Shares
for sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension as promptly as possible and to
notify the Holder of the issuance of such order and the resolution thereof or
its receipt of actual notice of the initiation or threat of any proceeding for
such purpose.

(h) With a view to making available to the Holder the benefits of Rule 144
promulgated under the Securities Act (“Rule 144”) or any other similar rule or
regulation of the SEC that may at any time permit the Holder to sell securities
of Parent to the public without registration, Parent will (i) make and keep
public information available, as those terms are understood and defined in Rule
144; and (ii) file with the SEC in a timely manner all reports and other
documents required of Parent under the Securities Act and the Exchange Act so
long as Parent remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of Rule
144.

4. Lock-up of Consideration Shares.

The Holder hereby agrees, without Parent’s prior written consent and other than
as expressly contemplated by the Merger Agreement, that Holder shall not, during
each of the first and second consecutive twelve month periods, beginning on the
Closing Date and ending on the second anniversary of the Closing Date (each such
twelve month period, a “Lock-Up Period”), sell or otherwise transfer, make any
short sale of, grant any option for the purchase of, encumber, or enter into any
hedging or similar transaction with the same economic effect as a sale of Common
Stock, such that the aggregate number of shares of Common Stock sold by the
Holder during such Lock-Up Period would be equal to or greater than one-half
(1/2) of the Consideration Shares (as adjusted for any stock split, reverse
stock split, stock dividend, reclassification or similar event with respect to
the Common Stock after the date hereof); provided, however, that the forgoing
restrictions shall not apply in the case of transfers by the Holder by gift to a
charitable trust or charitable organization, solely for estate planning
purposes, and, for the avoidance of doubt, not by transfer for value, and of
which the Holder has provided to Parent prior to written notice, by will or the
laws of descent and distribution, or by transfers to a charitable remainder
trust established by the Holder, provided that any shares of Common Stock
transferred thereto shall remain subject to this Section 4 for the duration of
the Lock-Up

 

6



--------------------------------------------------------------------------------

Period. Parent may impose stop-transfer instructions with respect to shares of
Common Stock subject to the foregoing restriction until the end of the Lock-Up
Period. In connection with any debt or equity financing of Parent, the Holder
agrees to promptly sign and return to Parent the Parent’s form of lock-up
agreement, to the extent other members of the Board are also required to sign
such form of lock-up agreement. Notwithstanding anything to the contrary herein,
nothing in this Section 4 shall prohibit the establishment by the Holder of a
zero-cost collar investment position (a “Hedge Position”) for so long as the
Holder is not a member of the Board; provided, however, that upon the Holder’s
appointment to the Board, the Holder shall terminate and unwind any such Hedge
Position existing on such date. The Holder shall not establish or maintain any
Hedge Position for so long as the Holder is a member of the Board.

5. Specific Performance.

Each of the Holder, on the one hand, and Parent, on the other hand, acknowledges
and agrees that irreparable injury to the other would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that the Holder, on the one hand,
and Parent, on the other hand (in either case, the “Moving Party”), shall each
be entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section 5
is not the exclusive remedy for any violation of this Agreement.

6. Severability.

If any provision of this Agreement or the application thereof, becomes or is
declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect and the application of such provision to other Persons or circumstances
will be interpreted so as reasonably to effect the intent of the parties hereto.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

7. Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed delivered, given and received (a) when delivered in person, (b) when
transmitted by email or facsimile (with written confirmation of completed
transmission), (c) on the third (3rd) Business Day following the mailing thereof
by certified or registered mail (return receipt requested) or (d) when delivered
by an express courier (with written confirmation of delivery) to the parties
hereto at the following addresses (or to such other address or facsimile number
as such party may have specified in a written notice given to the other
parties):

(i) if to Parent, to:

Repligen Corporation

 

7



--------------------------------------------------------------------------------

41 Seyon Street, Building #1, Suite 100

Waltham, MA 02453

Facsimile: (781) 250-0115

Attention: Tony J. Hunt

Facsimile No: (781) 250-0115

Email: thunt@repligen.com

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Arthur R. McGivern and Jason Breen

Facsimile No.: (617) 801-8626

Email: AMcGivern@goodwinlaw.com;

JBreen@goodwinlaw.com

(ii) if to the Holder, to:

Roy T. Eddleman

417 Amapola Lane

Los Angeles, CA 90077

Facsimile No: (310) 885-3320

Email: rte417@gmail.com

with a copy (which shall not constitute notice) to:

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles, CA 90067-2367

Attention: Istvan Benko

Facsimile No.: (310) 789-1426

Email: ibenko@troygould.com

8. Arbitration; Submission to Jurisdiction; Consent to Service of Process.

(a) All disputes, claims, or controversies arising out of or relating to the
Agreement, or the negotiation, breach, validity or performance hereof or the
transactions contemplated hereby, including claims of fraud or fraud in the
inducement, and including as well the determination of the scope or
applicability of this agreement to arbitrate, shall be resolved solely and
exclusively by binding arbitration administered by JAMS in New York, New York,
before a single arbitrator (the “Arbitrator”). Except as modified in this
Section 8, the arbitration shall be administered pursuant to JAMS’s
Comprehensive Rules and Procedures. The parties further agree that this
arbitration shall apply equally to requests for temporary, preliminary or
permanent injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in court without prior arbitration for
the purpose of avoiding immediate and irreparable harm or to enforce its rights
under any non-competition covenants.

 

8



--------------------------------------------------------------------------------

(b) The parties covenant and agree that the arbitration hearing shall commence
within thirty (30) days of the date on which a written demand for arbitration is
filed by any party hereto (the “Filing Date”). The hearing shall be no more than
five (5) Business Days. In connection with the arbitration, the Arbitrator shall
have the power to order the production of documents by each party and any
third-party witnesses. In addition, each party may take up to three
(3) depositions as of right, with each deposition limited to eight (8) hours,
excluding breaks, and the Arbitrator may grant additional depositions upon good
cause shown. For purposes of determining the number of depositions as of right,
multiple petitioners or multiple respondents shall each respectively be deemed
one party. The Arbitrator shall not have the power to order the answering of
interrogatories or the response to requests for admission. The Arbitrator’s
award shall be made and delivered within ninety (90) days of the Filing Date,
shall be binding and final as between the parties, and a judgment may be entered
upon the award in any court having jurisdiction thereof. The Arbitrator’s
decision shall set forth a reasoned basis for any award of damages or finding of
liability. The parties covenant and agree that the arbitration shall conclude
within six (6) months of the Filing Date, and the Arbitrator shall be provided
notice of such six-month limit (and agreed to abide by it) prior to his or her
appointment as Arbitrator.

(c) The parties will (i) bear their own attorneys’ fees, costs and expenses in
connection with the arbitration, and (ii) share equally in the fees and expenses
charged by the Arbitrator; provided, that the prevailing party shall be awarded
its share of the Arbitrator’s fees and expenses and all other costs and
expenses, including reasonable attorneys’, consultants’ and experts’ fees;
provided further that any party unsuccessfully refusing to comply with the award
or an order of the Arbitrator shall be liable for costs and expenses, including
reasonable attorneys’, consultants’ and experts’ fees, incurred by the other
party in enforcing the award or order. If the Arbitrator determines a party to
be the prevailing party under circumstances where the prevailing party obtained
relief on some but not all of the claims and counterclaims, the Arbitrator may
award the prevailing party an appropriate percentage of the costs and expenses
incurred by the prevailing party.

(d) Subject in all cases to the foregoing, each of the parties hereto
irrevocably consents to the exclusive jurisdiction and venue of the state or
federal courts located within New York, New York, in connection with any matter
based upon, arising out of or relating to this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the laws of the State of New York for such Persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process. Each party agrees not to commence
any legal proceedings related hereto except in such courts.

9. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, regardless of the Laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

 

9



--------------------------------------------------------------------------------

10. WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

11. Counterparts.

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). Any signature page
delivered electronically or by facsimile (including transmission by Portable
Document Format or other fixed image form) shall be binding to the same extent
as an original signature page.

12. Mutual Non-Disparagement.

Subject to applicable Law, each of the Holder and Parent covenants and agrees
that, during the Standstill Period or if earlier, until such time as the other
Party or any of its agents, Subsidiaries, affiliates, successors, assigns,
officers, key employees or directors shall have breached this Section 12,
neither it nor any of its respective Affiliates, shall in any way publicly
criticize, disparage, call into disrepute, or otherwise defame or slander the
other party or its or his Affiliates, agents, attorneys or representatives, in
any manner that would reasonably be expected to damage the reputation of such
other party, or that of their Affiliates, agents, attorneys or representatives.

13. Entire Agreement; Amendment and Waiver; Successors and Assigns.

This Agreement and the Merger Agreement: (a) constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings both written and oral (including any letter
of intent, term sheet or related discussions), among the parties with respect to
the subject matter hereof, and (b) shall not be assigned by operation of law or
otherwise, except that Parent may assign its rights and delegate its obligations
hereunder (i) in connection with a sale of Parent or a sale of all or
substantially all of its assets and (ii) to one or more of its Affiliates as
long as Parent remains ultimately liable for all of Parent’s obligations
hereunder.

14. Effectiveness.

The rights and obligations of the parties set forth in Sections 1 and 3 of this
Agreement shall be effective as of the Effective Time. All other provisions of
this Agreement shall be effective as of the date hereof. This Agreement shall
become null and void, and shall have no

 

10



--------------------------------------------------------------------------------

effect whatsoever, without any action on the part of any Person, upon the
termination of the Merger Agreement pursuant to and in accordance with the terms
thereof.

[The remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.

 

PARENT:

REPLIGEN CORPORATION

By:    

 

/s/ Tony J. Hunt

Name:

 

Tony J. Hunt

Title:

 

President and Chief Executive Officer

HOLDER:

/s/ Roy Eddleman

Roy Eddleman

 

12